Case: 09-31215   Document: 00512658441   Page: 1   Date Filed: 06/10/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                               No. 09–41238                              FILED
                                                                     June 10, 2014
                                                                    Lyle W. Cayce
In re: AMY UNKNOWN,                                                      Clerk

                                        Petitioner

                        Consolidated with 09–41254

UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee

DOYLE RANDALL PAROLINE,

                                        Defendant-Appellee
v.

AMY UNKNOWN,

                                        Movant-Appellant


                               No. 09–31215

UNITED STATES OF AMERICA

                                        Plaintiff-Appellee
v.

MICHAEL WRIGHT

                                        Defendant-Appellant
    Case: 09-31215      Document: 00512658441        Page: 2    Date Filed: 06/10/2014



                                    No. 09–41238
                                  c/w No. 09–41254
                                    No. 09–31215


                 Appeals from the United States District Courts
                       for the Eastern District of Texas
                     and the Eastern District of Louisiana


                          ON REMAND FROM
               THE SUPREME COURT OF THE UNITED STATES


Before STEWART, Chief Judge, and KING, JOLLY, DAVIS, JONES, SMITH,
GARZA, DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK,
HAYNES, and GRAVES, Circuit Judges.*


PER CURIAM:
      In these consolidated cases, the en banc court affirmed the Eastern
District of Louisiana’s judgment in United States v. Wright, No. 09–CR–103
(E.D. La. Dec. 16, 2009), and vacated the Eastern District of Texas’s judgment
in United States v. Paroline, 672 F.Supp.2d 781 (E.D. Tex. 2009). In re Amy
Unknown, 701 F.3d 749 (5th Cir. 2012) (en banc). The Supreme Court
subsequently vacated our judgment and remanded, holding that 18 U.S.C. §
2259 requires “restitution in an amount that comports with the defendant’s
relative role in the causal process that underlies the victim’s general losses.”
Paroline v. United States, 134 S. Ct. 1710, 1727 (2014). Likewise, in Wright v.
United States, 134 S. Ct 1933 (2014), the Court vacated our judgment in light
of Paroline.




      * Judge Higginson is recused and did not participate in any aspect of the en banc
rehearing. Judge Costa did not participate in the en banc rehearing or in this decision.

                                           2
    Case: 09-31215       Document: 00512658441        Page: 3    Date Filed: 06/10/2014



                                     No. 09–41238
                                   c/w No. 09–41254
                                     No. 09–31215
     Accordingly, we VACATE the restitution order of the Eastern District of
Texas, VACATE the restitution order of the Eastern District of Louisiana, and
REMAND for proceedings consistent with the Supreme Court’s opinion. 1




     1   Michael Wright’s Motion to Remand in No. 09-31215 is denied as moot.
                                            3